Title: To James Madison from William C. C. Claiborne, 27 March 1815
From: Claiborne, William C. C.
To: Madison, James


                    
                        Dear Sir,
                        New-Orleans March 27h, 1815
                    
                    A sincere disposition to serve a worthy and useful Member of Society, induces me to take the liberty to recommend to your protection Doctor William Rogers of this City. This Gentleman was formerly attached to the Navy of the United States in Character as Surgeon, and left the service

under a decision of a Court Martial, which the Doctor and his friends have always considered a hard one. I am not advised of the particulars; But they are well known (I am informed) to Mr Fromentin of the Senate, and by him will be communicated to you. The Doctor is extremely solicitous to be reinstated in his former situation, not with a view to a long Continuance in service, but to remove the reflection, which the decision of the Court, might otherwise attach to his Character. Doctor Rogers is a Native of Maryland, and the Son of a former Chancellor of that State who filled for many years, and with great dignity that high and important Trust. During the Doctors Residence in this City, as a private Practitioner of Physic, he has acquired a great Share of Confidence, and as a Father of a family and a Citizen, there are few men in this Society more esteemed. During the late Invasion, Doctor Rogers acted as Surgeon to the Militia, and in that Character his zeal for the good of the service was no less conspicuous, than the Skill, attention, and humanity with which his Duties were discharged. I have the honor to be With the greatest Respect Your faithful friend
                    
                        
                            William C. C. Claiborne
                        
                    
                